Case 1-Llo-40001-eSs DoCc4e2 Filed Od/li/z0 Entered O2ili/2O 10742755

 

© ms ea . i
, Partners:
Shapiro, DiCaro & Bara Ky LLC Geraid M. Shapiro (admitted in FL, IL)
Attormeys at Law David S. Kreisman (admitted in IL)
i75 Mile Crossing Boulevard : .
Rochester, New York 14624 lohn Dita (NY)
Tel: (585) 247-9000 « Fax: (585) 247-7380 rate. Beale As

 

February 10, 2020

Hon. Elizabeth 8. Stong

United States Bankruptcy Court
27) Cadman Plaza East
Brookiyn, NY 11201

RE: Septina Noel-Jones
Chapter 13
Case Number: 18-46001
SD&B File Number: 18-072160

Dear Judge Stong:

This loss mitigation status letter is submitted on behalf of SN Servicing Corporation as Servicer
for U.S. Bank Trust National Association, as Trustee of the Lodge Series IV Trust (“SN”), a
secured creditor of the above-referenced Debtor.

Picase be advised that the loan that is the subject of this loss mitigation has service transferred
from Wells Fargo Bank, N.A. (“Wells”) to SN. On December 20, 2019, a Transfer of Claim was

filed evidencing the transfer. See ECF Doc. No. 39.

When the loan was with Wells, Wells never received a complete financial package from the
Debtor, despite many months of requesting financial documents. See ECF Doc. No. 32. As such,
SN elected to have the Debtor submit updated financials on its own loss mitigation forms. On
December 11, 2019, our firm emailed the Debtor’s Attorney an initial financial package from SN
and instructions for same. Our firm sent courtesy follow up emails requesting the initial financial
package on December 27, 2019, January 3, 2020, January 22, 2020, and J anuary 29, 2020. While
we have received reply correspondence, to date, we have not received SN’s financial package.

My prior status letter (ECF Doc. No. 41, filed January 10, 2020) requests a deadline by which
the Debtor must submit an updated financial package to SN using its forms. At the loss
mitigation status conference held on January 14, 2020, this Court directed a deadline of January

21, 2020 by which the Debtor was to have provided the missing initial financial package.

At this point, the January 21, 2020 deadline has passed, and our firm still has not received the
initial fmancial package. Resultantly, SN respectfully requests termination of loss mitigation due

Additional Office Location:
One Huntington Quadrangle, Suite 3NO5, Melville, New York 11747 | Tel: (631) 844-9611 | Fax: (631) 844-9525

www.LOGS.com/shapiro_dicaro_barak
Case 1-Lo-40001-€SS DOC 42

to non-compliance of documents.

Very truly yours,

/s/ Katherine Heidbrink
Katherine Heidbrink

Filed O4/lili2QO =entered O2ilif2O 10742755
